Citation Nr: 1140503	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-07 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for neck/cervical spine disability.

2.  Entitlement to service connection for low back disability, to include residuals of a lumbar puncture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from August 1975 to August 1978, and from January 1991 to March 1991.  He had additional service in the National Guard.

This matter came to the Board of Veterans' Appeals (Board) from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in November 2008 and August 2009 for further development.  A review of the record shows that the RO has complied with all remand instructions by obtaining VA treatment records, providing VA examinations in December 2008 and December 2009, and issuing supplemental statements of the case.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran testified at a Decision Review Officer (DRO) hearing in February 2008, and appeared at a July 2008 Board hearing at the RO.  Transcripts are of record.  

The issues of entitlement to service connection for headaches, ankles and foot; and entitlement to an increased rating for left knee degenerative joint disease, currently evaluated as 10 percent disabling, have been raised by the record (specifically in a June 2011 statement from the Veteran's representative), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Neck disability was not manifested for many years after the Veteran's service, nor is neck disability otherwise related to such service.

2.  Low back disability was not manifested for many years after service, nor is low back disability otherwise related to such service.



CONCLUSIONS OF LAW

1.  Neck disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nichol son, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in March 2006.  The RO provided the appellant with additional notice in April 2008 and January 2010, subsequent to the initial adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

While the January 2010 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in an October 2010 supplemental statement of the case, following the provision of notice in January 2010.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Duty to Assist

VA has obtained service, private and VA treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran VA examinations in December 2008 and December 2009; obtained a January 2010 VA examination addendum; and afforded the Veteran the opportunity to give testimony before the DRO in February 2008 and before the Board at the RO in July 2008.  

The Board acknowledges that in its November 2008 remand instructions, the RO was directed to obtain VA treatment records reflecting treatment from a 
Dr. Al Hike.  However, upon further review of the evidence, it appears to the Board that the medical personnel's name had been misspelled in the transcript and the he had been referring to someone whose last name is "Ahleit."  It appears that all records showing treatment by the VA health care provider with the surname "Ahleit" are associated with the claims file.  The Board therefore finds that the underlying purpose of the prior remand directives (to ensure a complete record) has been satisfied.  No further action is necessary. 

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Laws and Regulations

The issues before the Board involve claims of entitlement to service connection for neck disability and low back disability.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).   

Analysis

At the February 2008 DRO hearing and July 2008 Travel Board hearing, the Veteran testified that he injured his neck in service while playing basketball.  The Veteran also testified that when he was seen in the emergency room for what appeared to be symptoms of spinal meningitis, a spinal tap was administered and that the needle was inserted too far.  The Veteran testified that his back continued to bother him through service and that it was documented at his discharge examination.  

Service treatment records show that the Veteran was treated for neck pain in May 1978 and August 1978.  He was also seen in March 1991 for his lower cervical spine.  

The Veteran was seen in September 1975 for low back pain.  In addition, service treatment records show that he was seen for his back in March 1991 and that he underwent a lumbar puncture in March 1991.  

On a March 1989 medical prescreening form, the Veteran initialed the appropriate box to deny a medical history of back trouble.  The Board notes that no neck disability was noted.  On reports of medical examinations from July 1978 to September 2001, clinical evaluations of the Veteran's neck and spine were normal.  On reports of medical histories from July 1978 to April 1989, the Veteran checked the appropriate box to deny recurrent back pain and did not indicate whether he had neck disability.  However, on a March 1991 report of medical history when he was separating from service, the Veteran checked the appropriate box to indicate that he had recurrent back pain.  The Veteran shared that he had low back pain since his lumbar puncture.  In a statement of his present health, he stated that he needed to see a doctor about back pain.  The Board notes that no neck disability was noted.    

Post treatment records show that he was first seen for his neck when he was afforded a VA examination in December 2008.  According to an April 2005 letter from M. Robert Weiss, M.D., the Veteran was first seen for his back after a work-related injury in December 2004.  The Veteran was pulling on heavy steel curtains, while testing large air conditioning units, working for a company.  Dr. Weiss found that the back pain will resolve with conservative measures and is musculoligamentous in origin.  

The Veteran was afforded a VA examination for his neck in December 2008.  After examining and interviewing the Veteran and after reviewing his claims file and x-ray, the VA examiner diagnosed moderate degenerative disc disease at C6-C7; and mild neuroforaminal compromise bilaterally at C6-C7 due to uncovertebral hypertrophy.  When asked to provide a nexus opinion, the VA examiner noted that the Veteran had an injury when he was struck in the neck while playing basketball in 1978, and that the Veteran had some persistent pain and was told to treat it with heat, rest, and exercises in August 1978.  He noted that no further treatment was noted for the Veteran's neck.  The VA examiner then noted that although the Veteran's military service may have contributed to neck pain, as usually evidenced by those who carry heavy loads for long periods of time, the Veteran seemed to only have sustained a neck strain, which is not a chronic condition.  He continued that the neck strains have not been shown to lead to neck degenerative disk disease in the absence of a fracture.  He concluded that it is less likely as not that the injury led to the Veteran's neck disability now.

Regarding the Veteran's residuals of lumbar puncture, the VA examiner noted that in March 1991, the Veteran had spinal puncture and had persistent back pain in March 1991.  He noted that the Veteran however had normal spinal examination in March 1991 on separation.  He further noted that a May 1993 examination showed no recurrent back pain.  The VA examiner opined that the Veteran's low back pain is not caused by or a result of lumbar puncture for evaluation of possible spinal meningitis.  The VA examiner explained that the Veteran's low back pain resolved after his spinal tap and that the Veteran had no further back pain until 2004 when he had a lifting injury.  He noted that the Magnetic Resonance Imaging (MRI) and x-rays are normal and that the Veteran had a lumbar strain.      

The Veteran was afforded another VA examination in December 2009.  The VA examiner interviewed and examined the Veteran.  For the low back disability, the VA examiner reported: "There is no objective or subjective data to support a lumbar puncture being responsible for intermittent chronic back pain.  Had there been a neurologic injury from the LP [lumbar puncture], this would manifest as a permanent objective neurological sign or symptom rather than vague intermittent back discomfort."  Regarding the Veteran's neck disability, he stated, "I see no evidence of treatment for a significant neck injury to account for current disk disease in cervical spine."  

The Board acknowledges the Veteran's assertion that neck disability and low back disability are related to service.  The Board also acknowledges the July 2009 statement from the Veteran's representative that the Veteran wore a three pound helmet before adding night vision goggles (NVG's) and battery back and riding in scout vehicles and High Mobility Multipurpose Wheeled Vehicles (HMWVV's) while in service.  Implicit in describing what the Veteran wore and did in service is that these factors contributed to the Veteran current neck disability.  The representative further noted that service treatment records clearly note and explicitly show that a nerve was hit during the Veteran's spinal tap.  He expressed that it was hard to believe that a steel needle hitting a nerve root would not have lasting symptoms.  The Veteran's representative continued that the Veteran was clear in distinguishing the residuals of the spinal tap and the 2004 work injury.
  
The Board notes that the Veteran and his representative are certainly competent to testify as to symptoms the Veteran experiences; however, they are not competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the only medical opinions of record are that it is not at least as likely as not that the Veteran's neck disability and low back disability are causally related to service.  The Board notes the opinions were offered with benefit of review of the evidence and is supported by rationale.  The Board finds the VA opinions to be persuasive and entitled to considerable weight.  

The Board notes that the Veteran's assertion of continued symptomatology since active service, while competent, is not credible.  This is supported by May 1993, August 1997 and September 2001 reports of medical history in which the Veteran himself denied a past/medical history of recurrent back pain and did not indicate whether he had neck disability.  Again, while he is competent to report symptoms experienced, it does not appear to the Board that he reported chronic neck and low back disability in May 1993, August 1997 and September 2001, which is contrary to his assertions.  It is reasonable to assume that since he did denote other disorders, he would have also denoted neck disability and a past/current history of low back disability.  Further, clinical examination by medical personnel did not result in any notation of low back disability and neck disability in May 1993, August 1997 and September 2001.       

Overall, it seems that the Veteran's low back disability and neck disability were acute and transitory in nature and had eventually resolved.   
    
Additionally, post-service treatment records do not reflect complaints or treatment related to neck or back disability many years after service.  The Board emphasizes the multi-year gap between discharge from active duty service (1991) and initial reported symptoms related to neck and back disability in 2008 and 2005, respectively, which are 11 years and 14 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
  
The Board acknowledges the representative's assertions made in July 2009 that the December 2008 VA medical opinion was inconsistent with the medical literature.  Nevertheless, the Veteran was afforded another VA examination in December 2009.  Even with review of the Veteran's entire file, which included the aforementioned literature, the VA examiner in a January 2010 addendum still issued a negative opinion. 

The Board additionally acknowledges that in a July 2009 letter from the Veteran's representative, the Veteran referenced a book and an internet cite.  The representative asserted that the book linked repeated or even distant traumas to degenerative disc disease.  In response to x-rays that showed the Veteran's back was normal, the representative noted that the internet articles document that even serious soft tissue injures may be difficult even for an MRI to capture.  

However, the book and internet articles themselves were not provided to the Board.  The Board notes that while pursuant to 38 C.F.R. § 3.159 (c) there is a duty to assist in obtaining records from a custodian or agency, there appears to be no duty to assist in obtaining reference materials.  As such the Board will proceed based on the attachments that were actually submitted by the Veteran's representative.  

The Board notes that the attachments that are of record are from the American Academy of Orthopaedic Surgeons, and American Association of Orthopaedic Surgeons.  The first article was entitled, Avoiding Surgery for Low Back Pain.  Highlighted was that "Symptomatic lumbar degenerative disc disease occurs when a disc weakens, often due to the effects of aging, repetitive strain. . . ."  Highlighted in the second article entitled Neck Pain was, "prolonged wear and tear."  The sentence from which the highlighted portion was made provided, "The most common causes of neck pain are soft-tissue abnormalities due to injury or prolonged wear and tear."  The Board notes that the internet articles only raise a possibility that there may be some relationship between back disability and neck disability to repetitive strain, and prolonged wear and tear, respectively.  The articles do not show that there is a direct relationship between the Veteran's neck disability to service, and do not show a direct relationship between the Veteran's low back disability to the injury in service.  See Sacks v. West, 11 Vet. App. 314, 316 (1998).      

The Board finds that the VA medical opinions of record, based on examination of the Veteran and review of his medical records, is entitled to more weight than the medical literature submitted by the representative which is general in nature and only shows that there is a recognized possibility of a relationship between repetitive strain and the development of back and neck disorders. 

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claims.



ORDER

The appeal is denied as to both issues.

____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


